ALEXANDER, J.,
dissenting.
[¶ 14] I respectfully dissent from the reasoning of the Court’s opinion, but not the ultimate result. The attachment addressed by the Court in this case resulted not from a court order, but from the recording of attested copies of the docket entries indicating the jury’s $18.68 million damages determination. We may be changing past practice if we hold that an attested copy of docket entries, where the docket entries include a notation of a judgment, cannot be “an attested copy of the court order awarding judgment” pursuant to 14 M.R.S.A. § 4151.
[¶ 15] M.R. Civ. P. 58 contemplates that judgment may be entered by the clerk, at the direction of the court, entering a judgment or copying a judgment order into the docket. The commentary to Rule 58 in 2 Field, McKusick & Wroth, Maine Civil Practice (2d ed. 1970) notes at section 58.1:
Indeed, the judgment itself may be rendered orally by the judge. The clerk’s notation of the judgment on the docket, even though only a ministerial act, is the step that makes the judgment effective. It must be the judgment that is noted on the docket; notation of merely a verdict is not entry of judgment.
Id. at 49.
[¶ 16] Thus, for some judgments, particularly those rendered in the more distant past, no order signed by a judge may have existed. In fact, our judgment forms were designed to be signed by the clerk, not the judge. Id. at 397. The commentary at *557section 58.7 further notes that Fed. R.Civ.P. 58 was extensively revised in 1963 to include, among other provisions, a requirement that “every judgment shall be set forth on a separate document and shall be effective only when so set forth.” 2 Field, McKusick & Wroth at 52. The commentary notes that Maine did not follow that change in the federal rule and has continued to allow judgments to be reflected by entry in the docket, without a document separate from the docket entries. Id.
[¶ 17] M.R. Civ. P. 77 then addresses clerk’s orders and the significance of clerks’ signatures and facsimile signatures. M.R. Civ. P. 77(c) notes that, among other things, clerks may issue “final process to enforce and execute judgments ... and for other proceedings that do not require allowance or order of the court are granta-ble of course by the clerk.” The discussion of a 1969 amendment to M.R. Civ. P. 77(e) allowing facsimile signatures establishes that clerk signatures or facsimile signatures of clerks may be used to reflect the entry of a judgment including “the entry of judgment upon the verdict of the jury or upon the direction of the court.” M.R. Civ. P. 77(e) advisory committee’s note to 1969 amend. 2 Field, McKusick & Wroth at 254-55. The advisory committee note closes with the observation that: “Although the Committee is confident that the Law Court would rule that a judgment entered on the facsimile signature of the clerk was not invalid for that reason, it proposes the amendment of the rule in order that the question need not even be litigated.” Id. at 255. The signature or facsimile signature requirements necessarily related to notices or orders of judgment, not the docket entries, as docket entries do not require a clerk’s signature or facsimile.
[¶ 18] This history of Rules 58 and 77 indicates that such clerk signed docket entries and judgments have had the same effect as judgments entered on separate orders signed by a judge. They would appear to be contemplated within the phrase “attested copy of the court order awarding judgment” that now appears in 14 M.R.S.A. § 4151.
[¶ 19] The Court is now holding that “an attested copy of the court order awarding judgment” means only a separate court order, signed by a judge and does not mean an attested copy of a docket entry reflecting a judgment entered at the direction of a judge but signed by a clerk. In effect, the Court is adopting the separate order requirement that we declined to adopt when the federal rule changed in 1963, and the Court is requiring that a judge, not a clerk, sign the separate order of judgment.
[¶ 20] Although the recording of the attested copy of the docket entry was a proper form to generate an attachment pursuant to 14 M.R.S.A. § 4151, I agree we should vacate. All parties agree that the entry in the docket of the $18.68 million determination was not a final “judgment adjudicating all the claims and the rights and liabilities of all the parties.” M.R. Civ. P.' 54(b)(1). Accordingly, it was “subject to revision at any time.” Id.
[¶ 21] Before defendants filed this appeal, the November 19 damages entry had already been amended on plaintiffs motion to increase the damages amount to $56.04 million. Both the $56.04 million and the $18.68 million are aggregate, industrywide damages amounts. They must be subject to a claims adjudication process before the necessarily lesser actual damages amounts are determined for the individual plaintiffs, or the plaintiffs’ class as a whole. See Allapattah Servs., Inc. v. Exxon Corp., 157 F.Supp.2d 1291, 1300-1306 (S.D.Fla.2001), *558aff'd, 838 F.3d 1248, 1256-58 (11th Cir. 2003).
‘ [¶ 22] Because there is no final judgment and because the actual damages to each individual plaintiff and the plaintiffs’ class have yet to be adjudicated, there is no way yet for plaintiffs to record a document to create an attachment “as security to satisfy the judgment for damages and costs which the plaintiff may recover.” 14 M.R.S.A. § 4151. Any attachment created by recording a document that is not a final judgment, and reflects a damages amount far higher than the amount that will ultimately be recovered, is improper and should be declared void.
[¶ 23] The Court asserts that the January 2, 2004, amended order increasing the damages amount to $56.04 million is not subject to this appeal. However, the defendant’s appeal was filed on January 7, 2004, five days after the amended order. M.R.App. P. 2(b)(4) specifies that “[a]n appeal from a judgment, whenever taken, preserves for review any claim of error in the record including any claim of error in any [order on a motion to amend (M.R.Civ. P. 52(b) or 59)] even if entered on a motion filed after the notice of appeal.” The speed with which the appeal has proceeded may have resulted in less focus on some issues, but there is no question after oral argument that the defendants, or at least Allen’s, do challenge the damages amount set in the January 2 amended order. That challenge is properly before us. See Donald G. ALEXANDER, MAINE APPELLATE PRACTICE § 2.9 (1st ed. 2003).
[¶ 24] Accordingly, I would remand to the Superior Court to declare any recording of a number, purportedly pursuant to 14 M.R.S.A. § 4151, to create an ■ attachment, null and void as not reflecting a “judgment for damages and costs which the plaintiff may recover.” This respects the law, stated in the Court’s opinion, that attachment statutes should be strictly construed, with the attaching plaintiffs bringing themselves within the “ ‘strict provisions of the statute-implemental rules.’ ” Court’s opinion, ¶ 11 (quoting Englebrecht v. Dev. Corp. for Evergreen Valley, 361 A.2d 908, 910-11 (Me.1976)). The strict construction mandate is not served by permitting attachment under § 4151 for a sum far higher than “the plaintiff may recover.” 14 M.R.S.A. § 4151.
[¶ 25] Where liability has been determined, but a final damages amount that plaintiffs may recover has not been determined, plaintiffs should be required to seek to protect their prospective judgment by petitioning the Superior Court for prejudgment attachment or trustee process. They should not be permitted to file a jury fact-finding of an amount that they acknowledge is far higher than they will recover, and use this amount as a basis for attachment.